NUMBER 13-13-00119-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

MEZA SIERRA ENTERPRISES, INC.
AND VALDEMAR MEZA,                                                          Appellants,

                                            v.

KINGDOM FRESH PRODUCE, INC.,                        Appellee.
____________________________________________________________

              On appeal from the 92nd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                                       ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This appeal was abated by this Court on August 8, 2013, due to the bankruptcy of

one of the parties to this appeal. See 11 U.S.C. § 362; see generally TEX. R. APP. P. 8.

On March 6, 2015, Meza Sierra Enterprises, Inc. (“Meza Sierra”) filed a motion to reinstate

this appeal on grounds that the Valdemar Meza’s bankruptcy had concluded. Meza

Sierra attached a copy of the bankruptcy court’s order showing that Valdemar Meza’s

bankruptcy had been discharged.
      Appellee, Kingdom Fresh Produce, Inc. (“Kingdom Fresh”), filed a response in

opposition to the motion to reinstate. Kingdom Fresh asserts that Meza Sierra is not

currently operating, will not resume operating, and its right to conduct business in Texas

has been terminated for failure to pay franchise taxes. Kingdom Fresh further asserts

that because Meza Sierra’s corporate privileges have been terminated, only its principal,

Valdemar Meza, could be liable for the underlying judgment because Meza Sierra no

longer exists. Kingdom Fresh argues that Valdemar Meza’s bankruptcy indicates that

the judgment “has been discharged and is not enforceable against him.” “As a result,

the resolution of the appeal does not possess any practical effect on the conflict between

the parties” and the appeal “should not be used as a vehicle to vindicate Appellant’s view

of the controversy or the applicable. Law.” Kingdom Fresh thus requests that the appeal

be dismissed, or alternatively, that it not be reinstated until Meza Sierra is an “ongoing

concern, authorized to do business in Texas.”

      Kingdom Fresh’s arguments do not pertain to Valdemar Meza’s bankruptcy itself.

Accordingly, we GRANT Meza Sierra’s motion to reinstate and we REINSTATE this

appeal. See id. Our ruling is without prejudice to the arguments made by Kingdom

Fresh, and Kingdom Fresh may, if desired, raise those issues pertaining to standing and

jurisdiction, by separate motion supported by appropriate argument and authority.

      IT IS SO ORDERED.

                                                PER CURIAM


Delivered and filed the
14th day of April, 2015.




                                            2